DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 06/23/2022, with respect to the rejection(s) of claim(s) 4, 5, 11 and 18 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112(b).
Applicant’s arguments, see page 6, filed 06/23/2022, with respect to claim 26 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claim 26 has been withdrawn. 
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Regarding the teaching of a “stabilized” composition as amended, Applicant’s arguments are not persuasive. As noted by applicant in the instant specification, “the present disclosure recognizes that deuterated water stabilizes ophthalmic compositions” [0166]. As the prior action teaches a deuterated solution, the combined device as previously presented would necessarily possess a stabilized composition.
Applicant’s arguments, see page 7, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of US 5496471 A (Heyl et al.) in view of US 20200163951 A1 (Ouyang), US 7691099 B2 (Berry) and US 20050251254 A1 (Brady et al.), as evidenced by US 11052094 B2 (Ostrow ‘094).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 18-20, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the ophthalmic composition has a pD of one of. less than about 6.4…after an extended period of time…under storage condition” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “less than about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)

Claims 5 and 11 recite the limitation “the ophthalmic composition comprises less than about 1% of a preservative” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “less than about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). It is unclear how far of a range is covered by “about” as used in the claims and specification.

Claim 18 recites the limitation “wherein the ophthalmic composition comprises at least about 80%...based on initial concentration” which is indefinite. It is unclear from the claims or specification what tolerances are allowable based on “at least about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 11, 12 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 5496471 A (Heyl et al.) in view of US 20200163951 A1 (Ouyang), US 7691099 B2 (Berry) and US 20050251254 A1 (Brady et al.), as evidenced by US 11052094 B2 (Ostrow ‘094).
Regarding claim 1, Heyl teaches an ophthalmic product (Fig. 1), comprising:
a) a fluid-dispensing device comprising a reservoir (12) and a dispensing tip (20) fitted onto the reservoir; and 
wherein the ophthalmic composition is dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed ophthalmic composition is substantially preservative-free due to preservative removal (Col. 9: ll. 58-62). 
Heyl fails to teach a stabilized ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 6.8, in the reservoir; 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) a stabilized ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. Ouyang further teaches the composition is at a pH compatible with the eye [0073].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].
Brady teaches an ophthalmic product comprising a muscarinic antagonist, said composition having a pH of 6.4 [0081]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 6.8, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition pD of Heyl in view of Ouyang with the pH taught by Brady as it is a formulation at a pH compatible with the eye [Ouyang 0073].
Berry teaches an ophthalmic product (Abstract) utilizing deuterated water in combination with ocular drugs (Col. 2: ll. 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl in view of Ouyang and Brady with the deuterated water of Berry to protect the user’s eye (Berry Col. 26: ll. 60-61).

Regarding claims 2 and 3, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the muscarinic antagonist comprises atropine, scopolamine, tropicamide, cyclopentolate or homatropine (Col. 9: ll. 2-4)

Regarding claim 5, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition comprises: less than about 1% of a preservative, namely sorbic acid (Col. 6: ll. 48-52). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claim 6, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further the ophthalmic composition is preservative-free upon dispensing (Col. 9: ll.58-62). Heyl teaches ophthalmic compositions may or may not contain preservatives (Col. 1: ll. 56-59) and the device may be used to remove non-preservative components from solution (Col. 2: ll. 8-10). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claims 7 and 8, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the fluid-dispensing device (10) comprises an internal filter (26) located within the fluid-dispensing device (Fig. 1) at a position capable of removing a preservative from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual (Col. 4: l. 65 – Col. 5: l. 5). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claim 11, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the dispensed ophthalmic composition comprises one of: less than about 1% of a preservative, namely sorbic acid (Col. 6: ll. 50-52). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claim 12, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the dispensed ophthalmic composition is preservative-free (Col. 12: ll. 38-41). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claim 33, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the fluid-dispensing device enables dispensing a preservative-free ophthalmic composition (Col. 12: ll. 37-38). The ophthalmic composition being the stabilized ophthalmic composition of claim 1.

Regarding claim 34, Heyl teaches an ophthalmic product (Fig. 1), comprising:
a) a fluid-dispensing device considered to be a multi-dose device by its ability to hold more than one dose preservative free (Col. 12: ll. 37-38) fluid-dispensing device comprising a reservoir (12) and a dispensing tip (20) fitted onto the reservoir; and 
wherein the ophthalmic composition is dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed ophthalmic composition is substantially preservative-free due to preservative removal (Col. 9: ll. 58-62). 
Heyl fails to teach a stabilized ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 6.8, in the reservoir. 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. Ouyang further teaches the composition is at a pH compatible with the eye [0073].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].
Brady teaches an ophthalmic product comprising a muscarinic antagonist, said composition having a pH of 6.4 [0081]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 6.8, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition pD of Heyl in view of Ouyang with the pH taught by Brady as it is a formulation at a pH compatible with the eye [Ouyang 0073].
Berry teaches an ophthalmic product (Abstract) utilizing deuterated water in combination with ocular drugs (Col. 2: ll. 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl in view of Ouyang with the deuterated water of Berry to protect the user’s eye (Berry Col. 26: ll. 60-61).

Regarding claim 35, Heyl teaches an ophthalmic product (Fig. 1), wherein use would entail a method of delivering an ophthalmic composition being dispensed from the dispensing tip into an eye of an individual in need thereof (Col. 2: ll. 62-65), and wherein the dispensed ophthalmic composition is substantially preservative-free due to preservative removal (Col. 9: ll. 58-62). 
Heyl fails to teach a stabilized ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 7.9, in the reservoir; 
Ouyang teaches an ophthalmic product (Abstract) comprising:
a) a fluid-dispensing device as described in the dosage process [0074]; and 
b) an ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist [0067] at a pH of 7.0 [0159]. Ouyang further teaches the composition is at a pH compatible with the eye [0073].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl with the compositions of Ouyang to provide greater control over treatment [Ouyang 0007].
Brady teaches an ophthalmic product comprising a muscarinic antagonist, said composition having a pH of 6.4 [0081]. As pH corresponds to pD plus a correction factor of 0.4, the solution is considered to fulfill the required “a pD of from about 4.2 to about 6.8, in the reservoir” as evidenced by Ostrow ‘094.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition pD of Heyl in view of Ouyang with the pH taught by Brady as it is a formulation at a pH compatible with the eye [Ouyang 0073].
Berry teaches an ophthalmic product (Abstract) utilizing deuterated water in combination with ocular drugs (Col. 2: ll. 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Heyl in view of Ouyang with the deuterated water of Berry to protect the user’s eye (Berry Col. 26: ll. 60-61).
The combined device, when used, is therefore considered to utilize a method of delivering a stabilized ophthalmic composition to an eye of an individual in need thereof, comprising: a) generating at least one droplet containing a stabilized ophthalmic composition comprising from about 0.001 wt% to about 0.05 wt% of a muscarinic antagonist and deuterated water, at a pD of from about 4.2 to about 6.8, via a fluid-dispensing device comprising a reservoir and a dispensing tip fitted onto the reservoir; and b) delivering the at least one droplet containing said stabilized ophthalmic composition to the eye of the individual; wherein the ophthalmic composition dispensed in step b) is substantially preservative-free.

Regarding claim 36, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 35.
	Heyl teaches the use of the ophthalmic product on users with contact lenses but fails to specify the individual has pre-myopia or myopia.
Ouyang further teaches the individual has pre-myopia or myopia [0005, 0079].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Heyl in view of Ouyang, Brady and Berry  with the treatment of myopia as presented by Ouyang by applying a known technique to a known method ready for improvement to yield predictable results MPEP 2143 ID.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang, Brady and Berry and further in view of US 20170224531 A1 (Chauhan et al.).
Regarding claim 4, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition has a pD of one of. less than about 6.4 after an extended period of time under storage condition (Col. 3: ll. 30-38 and Col. 12: ll. 12-23) as an “extreme value” for an acid pH would necessarily be under 6.0.
Heyl fails to specify the extended period of time is of at least about 2 weeks.
Chauhan teaches an ophthalmic product (Fig. 1A and 1B) comprising an internal filter [0016], said device maintaining the solution preserving agents in solution for at least months [0102]. The ophthalmic composition being the stabilized ophthalmic composition of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage duration of Heyl in view of Ouyang, Brady and Berry with that of Chauhan to ensure the device functions as designed long enough to apply treatment.

Regarding claim 9, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 7.
Heyl teaches anti-microbial properties (Col. 2: ll. 56-58) but fails to teach the internal filter or membrane is located within the fluid-dispensing device at a position capable of removing a microorganism and/or an endotoxin from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual. Heyl fails to specify the extended period of time is of at least about 2 weeks.
Chauhan teaches an ophthalmic product (Fig. 1A and 1B) comprising an internal filter [0016] which is located within the fluid-dispensing device at a position capable of removing a microorganism from the ophthalmic composition prior to dispensing the ophthalmic composition into the eye of the individual [0099].
Chauhan further teaches maintaining the solution preserving agents in solution for at least months [0102]. The ophthalmic composition being the stabilized ophthalmic composition of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal filter of Heyl in view of Ouyang, Brady and Berry with the microorganism removal of Chauhan to ensure safety of the user [Chauhan 0003].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang, Brady and Berry and further in view of US 20190255018 A1 (Corr et al.).
Regarding claims 18 and 20, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the solution is kept stable for storage (Col. 6: ll. 52 - 56) but fails to teach the ophthalmic composition comprises at least about 80% of the muscarinic antagonist based on initial concentration after extended period of time under storage condition in the fluid-dispensing device or the time period.
Corr teaches an ophthalmic product (Abstract) comprising a muscarinic [0009] wherein the ophthalmic composition comprises one of: at least about 80% of the muscarinic antagonist based on initial concentration after extended period of time under storage condition in the fluid-dispensing device, as indicated by TABLE 4 which shows the degradation of the muscarinic [0014]. Corr further teaches the extended period of time is 1 month, see TABLE 4. The ophthalmic composition being the stabilized ophthalmic composition of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heyl in view of Ouyang, Brady and Berry  to improve long term storage [Corr 0114].

Regarding claim 19, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the solution is kept stable for storage (Col. 6: ll. 52 - 56) but fails to teach the ophthalmic composition further has a potency of one of: at least 80%, after extended period of time under storage condition in the fluid-dispensing device.
Corr further teaches the ophthalmic composition [0009] further has a potency of at least 80% after extended period of time under storage condition in the fluid-dispensing device as indicated by TABLE 4 which shows the degradation of the muscarinic [0014]. Corr further teaches the extended period of time is 1 month, see TABLE 4. The ophthalmic composition being the stabilized ophthalmic composition of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Heyl in view of Ouyang, Brady and Berry  to improve long term storage [Corr 0114].

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang, Brady and Berry and further in view of US 20150366854 A1 (Ostrow et al.).
Regarding claim 25, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl teaches the solution should be free of microbial growth (Col. 1: ll. 36-38) and eliminates microorganisms through use of BAK (Col. 1: ll. 47-50), but fails to teach the ophthalmic composition has one of: less than about 60 colony forming units (CFU), less than about 50 colony forming units, less than about 40 colony forming units, or less than about 30 colony forming units of microbial agents per gram of formulation.
Ostrow teaches the ophthalmic composition has less than about 60 colony forming units (CFU) per gram of formulation [0193]. The ophthalmic composition being the stabilized ophthalmic composition of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Heyl in view of Ouyang, Brady and Berry  with the microorganism tolerances of Ostrow to meet regulatory standards [Ostrow 0193].

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Heyl in view of Ouyang, Brady and Berry and further in view of US 20180000950 A1 (Savel et al.)
Regarding claim 26, Heyl in view of Ouyang, Brady and Berry  teaches the ophthalmic product of claim 1.
Heyl further teaches the ophthalmic composition: is substantially free of microorganism through use of BAK (Col. 1: ll. 47-50) which also acts on endotoxins of bacteria such as E. coli [0098], but fails to specify that substantially free indicates a level of 4 EU/kg or less.
Savel teaches an ophthalmic composition comprising less than 4 EU/kg of body weight of subject endotoxins [0731].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified endotoxin level of Heyl in view of Ouyang, Brady and Berry with the levels taught by Savel since levels as low as 5 EU/kg can cause a response from the patient [Savel 0731].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781